—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated August 15, 1997, which after a hearing, denied the petitioner’s application for approval as an adult living program.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The Commissioner’s determination denying the petitioner’s application is supported by substantial evidence (see, Matter of Whiting v Village of Old Brookville Police Dept., 220 AD2d 600). O’Brien, J. P., Sullivan, Luciano and Smith, JJ., concur.